MORRISON, Judge.
The offense is felony theft, with three prior convictions alleged to enhance the punishment; the punishment, life.
In view of our disposition of the case, a recitation of the facts of the primary offense will not be necessary. The sufficiency of the evidence to identify appellant as the defendant in the prior convictions confronts us at the outset.
*235The indictments, judgments and sentences in Cause No. 4361 from Wharton County and Cause No. 745 from Kleberg County, and the judgment and sentence in Cause No. 1590 from Starr County were introduced in evidence. In order to prove that the appellant was one and the same individual who had been convicted in said cases, the state relied entirely upon the testimony of the sheriff of Brooks County. His testimony was that the appellant had told him that he had been convicted at some undisclosed time and for some undisclosed felonies in Kleberg, Wharton and Starr Counties.
We have never held this to be sufficient.
The judgment is reversed and the cause remanded.